White, J.
This is an appeal from the district court for Douglas County, Nebraska, which affirmed the conviction and sentence for third offense driving while intoxicated, Neb. Rev. Stat. § 39-669.07 (Reissue 1984). The county court sentenced the appellant to a term of 90 days in the county jail, imposed a $500 fine, and suspended the appellant’s operator’s license for life. This appeal followed.
The sole error assigned is the alleged excessiveness of the sentence imposed. We affirm, but modify the license suspension term.
We observe that this court has uniformly held that a sentence which is within the range of the statute will not be disturbed absent an abuse of discretion. State v. Last, 212 Neb. 596, 324 *867N.W.2d 402 (1982). We have examined the presentence investigation and concluded that no abuse of discretion has been demonstrated. The assigned error is without merit.
The 1986 Legislature adopted L.B. 153, now codified as Neb. Rev. Stat. § 39-669.38 (Cum. Supp. 1986), which provides:
Any person who prior to April 19, 1986, has had his or her motor vehicle operator’s license revoked for life pursuant to section 39-669.07 or 39-669.08 may submit an application to the court for a reduction of such lifetime revocation. The court in its discretion may reduce such revocation to a period of fifteen years.
As the matter is on direct appeal to this court, we have jurisdiction to consider the application. On consideration, the application is granted, and the order of the district court is modified accordingly.
Affirmed as modified.
Krivosha, C.J., Boslaugh, and Shanahan, JJ., concur in the result.